Citation Nr: 1734175	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lymphoid cancer, to include chronic lymphocytic leukemia.

3.  Entitlement to service connection for a prostate disability other than prostatitis, to include prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from November 1953 to November 1973.  He died in June 2015.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In her May 2016 substantive appeal, the appellant requested a hearing in Washington, DC.  However, in a May 2017 statement, she informed the Board that she was unable to travel to a hearing in person and requested that a decision be made based on the evidence of record.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The Board has broadened and recharacterized his claim for prostate cancer to exclude prostatitis, which is already service-connected. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A living person who would be eligible to receive accrued benefits due to a claimant under 38 U.S.C. § 5121(a) may also be eligible to be substituted as the claimant for purposes of processing a pending claim to completion.  See 38 U.S.C. § 5121A.  Unlike accrued benefits claims, which are limited to the evidence of record at the time of the Veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death. 

In this case, the Veteran filed a May 2015 claim for service connection for prostate cancer and lymphoid cancer/chronic lymphocytic leukemia, which was pending at the time of his death.  In July 2015, less than one month after the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation, which is deemed to include a request for substitution for the pending service connection claim.  See 38 C.F.R. § 3.1010(c)(2).  However, the appellant has not had the opportunity to waive the right to be substituted.  See M21-1 Part VIII.2.1.e.  In Reliford v. McDonald, the United States Court of Appeals for Veterans Claims held that the Board violated its own procedure established in a policy letter when it failed to notify an appellant of her right to waive her opportunity to be substituted.  On remand, the AOJ should ascertain whether the appellant wishes to waive substitution.   If she does not, the AOJ should adjudicate the claims with the appellant as the substitute claimant. 

The claim for entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the pending claims for service connection.  Therefore, consideration of the claim for service connection for the cause of the Veteran's death must be deferred until the intertwined issues of service connection are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a notice letter to the appellant explaining how to establish entitlement to accrued benefits and substitution.  She should be asked whether she wishes to pursue substitution as opposed to pursuing a claim for accrued benefits.  The appellant must be advised of her right to waive substitution. 

2.  If the appellant chooses to substitute, adjudicate the issue of substitution in the first instance.  See 38 C.F.R. 
§ 3.1010(e).  A copy of the written notification of the determination should be included in the claims folder.

3.  If the appellant substitutes, provide her with notice of the information and evidence necessary to substantiate the claim in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 and allow her an opportunity to respond. 

4.  Then, after taking any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




